Matter of Sheth (2015 NY Slip Op 08846)





Matter of Sheth


2015 NY Slip Op 08846


Decided on December 2, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
LEONARD B. AUSTIN, JJ.


2014-11668

[*1]In the Matter of Tushar J. Sheth, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Tushar J. Sheth, respondent. (Attorney Registration No. 4088902)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on October 22, 2002.

Diana Maxfield Kearse, Brooklyn, N.Y. (Mark F. DeWan of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
By decision and order on motion of this Court dated April 24, 2015, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent, based upon a verified petition dated December 18, 2014, and that branch of the motion which was to immediately suspend the respondent, Tushar J. Sheth, from the practice of law in the State of New York pursuant to 22 NYCRR 691.4(l)(1)(i), pending further order of the Court, was denied. The petition dated December 18, 2014, which was annexed to the order to show cause that was personally served upon the respondent on January 5, 2015, contains one charge alleging that the respondent failed to cooperate with the Grievance Committee in its investigation of a complaint alleging his neglect of a legal matter.
Further, by the decision and order on motion of this Court dated April 24, 2015, the respondent was directed to serve and file an answer to the verified petition within 20 days after service upon him of the decision and order on motion, and the issues raised by the verified petition, and any answer thereto, were referred to the Honorable Charles J. Thomas, as Special Referee, to hear and report.
On May 18, 2015, the Grievance Committee served the Court's decision and order on motion dated April 24, 2015, upon the respondent, and an affidavit of service was duly filed with the Court on June 8, 2015. To date, the respondent has failed to serve and file an answer to the petition.
The Grievance Committee now moves to deem the charge against the respondent established, and to impose such discipline upon him as this Court deems appropriate, based upon his default. Although the motion papers were personally served upon the respondent on July 13, 2015, he has neither opposed the instant motion, nor interposed any response thereto.
Accordingly, the Grievance Committee's motion is granted, the charge in the verified [*2]petition dated December 18, 2014, is deemed established and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and AUSTIN, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Tushar J. Sheth, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Tushar J. Sheth, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Tushar J. Sheth, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Tushar J. Sheth, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court